FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ROBERT CHARLES TOWERY,                 
               Petitioner-Appellant,
                 v.
CHARLES RYAN; CHARLES                         No. 12-15071
GOLDSMITH, Warden, Arizona State
Prison Central Comples-Florence;               D.C. No.
                                           2:03-cv-00826-ROS
TERRY L. GODDARD, Arizona State
                                                OPINION
Attorney General; DORA B.
SCHRIRO, Director of the Arizona
Department of Corrections,
            Respondents-Appellees.
                                       
       Appeal from the United States District Court
                for the District of Arizona
      Roslyn O. Silver, Chief District Judge, Presiding

                  Argued and Submitted
           February 27, 2012—Phoenix, Arizona

                  Filed February 27, 2012

    Before: Mary M. Schroeder, Raymond C. Fisher and
             N. Randy Smith, Circuit Judges.

                    Per Curiam Opinion




                            2475
                     TOWERY v. RYAN                 2477




                      COUNSEL

Jon M. Sands, Federal Public Defender; Therese M. Day
(argued), Dale A. Baich and Kelly L. Schneider, Assistant
Federal Public Defenders, Phoenix, Arizona, for the
petitioner-appellant.
2478                   TOWERY v. RYAN
Thomas C. Horne, Attorney General; Kent E. Cattani, Divi-
sion Chief Counsel, Criminal Appeals/Capital Litigation Divi-
sion; Jeffrey A. Zick, Section Chief Counsel; Jon G.
Anderson (argued), Assistant Attorney General, Capital Liti-
gation Division, Phoenix, Arizona, for the respondents-
appellees.


                          OPINION

PER CURIAM:

   Robert Towery was convicted of murder and sentenced to
death in 1992. After pursuing direct review and seeking post-
conviction relief in state court, he filed a pro se habeas peti-
tion in federal district court. The district court appointed
counsel, who filed an amended federal habeas petition raising
eight substantive claims of constitutional error as well as
numerous distinct allegations of counsel ineffectiveness.
Counsel did not, however, include Towery’s fully exhausted
Eddings-Tennard claim in the amended petition. See Eddings
v. Oklahoma, 455 U.S. 104 (1982); Tennard v. Dretke, 542
U.S. 274 (2004). The district court denied the petition, and we
affirmed. See Towery v. Schriro (Towery II), 641 F.3d 300
(9th Cir. 2010), cert. denied, 132 S. Ct. 159 (2011).

   Towery subsequently filed a motion for relief from judg-
ment seeking the opportunity to litigate the Eddings-Tennard
issue as a new claim. He argued that he should be permitted
to pursue that claim, notwithstanding the statutory bar on sec-
ond or successive habeas petitions, because his counsel had
abandoned him by failing to present the claim in his amended
petition. He proposed a new rule under which abandonment
by counsel would serve as an equitable exception to the bar
on second or successive petitions. The district court denied
the motion.
                        TOWERY v. RYAN                        2479
   We affirm. We need not decide whether abandonment by
counsel can serve as an exception to the bar on second or suc-
cessive petitions because, like the district court, we conclude
that Towery was not abandoned. Counsel did not engage in
“egregious” professional misconduct, Holland v. Florida, 130
S. Ct. 2549, 2563-64 (2010), or leave Towery “without any
functioning attorney of record,” Maples v. Thomas, 132 S. Ct.
912, 927 (2012). Accordingly, we need not decide whether
Towery’s attorney was negligent in failing to raise a colorable
Eddings-Tennard claim. We hold that the district court did not
abuse its discretion by denying Towery’s motion.

                       I.   BACKGROUND

   Towery was convicted of first-degree murder, armed rob-
bery, first-degree burglary, kidnapping, theft and attempted
theft in 1992. See Towery II, 641 F.3d at 303. He was sen-
tenced to death. See id. His execution is scheduled to take
place on March 8, 2012.

A.   Sentencing Court

   At sentencing, Towery presented evidence, through the tes-
timony of his sisters, that his mother was physically and emo-
tionally abusive when he was a child. The sentencing court
concluded that Towery’s difficult childhood was not a miti-
gating circumstance because Towery could not show that it
had an effect on his behavior that was beyond his control or
rose to the level of a mental impairment:

        I have heard and considered the evidence concern-
     ing the defendant’s family background, the manner
     in which Mr. Towery was raised by his mother. And
     certainly no one would wish such a condition upon
     anyone. However, a difficult family background, in
     and of itself, is not a mitigating circumstance. If it
     were, nearly every defendant could point to some
2480                   TOWERY v. RYAN
    circumstance in his or her background that would
    call for some mitigation.

       A difficult family background is a relevant miti-
    gating circumstance, if a defendant can show that
    something in that background had an [e]ffect or
    impact on his behavior that was beyond the defen-
    dant’s control. I do not believe there was anything in
    this case that was beyond the defendant’s control.

       Although he might not have received the interplay
    and nurturing that he would have liked to have had
    and needed from his mother, I have to look at his
    two siblings, who evidence nothing concerning drug
    use, and have managed to grow up being relatively
    stable people in the community, and contributing
    members of society.

       Therefore, the fact that the defendant had a dys-
    functional relationship with his mother, and being
    subject to emotional abuse, is not a mitigating cir-
    cumstance, because it amounts to a mere character or
    personal — personality disorder, and does not rise to
    the level of a mental impairment.

   The sentencing court then weighed the mitigating circum-
stances that it found to exist against the aggravating circum-
stances and imposed a death sentence:

       The mitigating circumstances that I have found to
    exist that merit weight and consideration are the
    impairment of the defendant’s capacity to conform
    his conduct to the law due to drug use, which I have
    given little weight, and the sentence given to his co-
    defendant, to which I have given great weight.

      I have also considered the defendant’s family
    background, the manner in which he was raised. I
                        TOWERY v. RYAN                        2481
     have considered Mr. Towery’s character, propensi-
     ties, record, and circumstances of the offense which
     would constitute mitigation.

        I have considered whether or not this case presents
     circumstances that are so shocking or repugnant, that
     the murder stands out above the norm of first degree
     murder, and whether the background of the defen-
     dant sets him apart from the usual murderer.

        In considering the existence of the three aggravat-
     ing circumstances, and balancing them against the
     mitigating circumstances, I find the mitigating cir-
     cumstances which do exist are not significantly sub-
     stantial to call for leniency.

   It is unclear from the transcript whether the sentencing
court ultimately considered Towery’s difficult childhood in
imposing sentence. On the one hand, the court expressly
found that Towery’s childhood was not a mitigating circum-
stance, and, consistent with that determination, the court did
not mention Towery’s childhood when it listed the mitigating
circumstances it found to exist. On the other hand, the court
said that it “also considered the defendant’s family back-
ground, the manner in which he was raised” and considered
“whether the background of the defendant set[ ] him apart
from the usual murderer,” suggesting that the court may have
included this evidence in the sentencing calculus after all.

B.   Arizona Supreme Court

  On direct appeal, Towery argued that the sentencing court
violated Lockett v. Ohio, 438 U.S. 586 (1978), Eddings v.
Oklahoma, 455 U.S. 104 (1982), and Penry v. Lynaugh, 492
U.S. 302 (1989), abrogated on other grounds by Atkins v. Vir-
ginia, 536 U.S. 304 (2002), when it “determined that the
defendant had to show that his background had an [e]ffect or
impact on his behavior, and since he did not, rejected that evi-
2482                   TOWERY v. RYAN
dence as a mitigating factor.” He argued that the sentencing
court violated Eddings’ fundamental principle that “there
need not be a nexus between mitigating evidence such as
child abuse with the offense.”

   The Arizona Supreme Court rejected Towery’s argument.
See State v. Towery (Towery I), 920 P.2d 290, 310-11 (Ariz.
1996). The court concluded that the sentencing court had
properly considered the absence of a causal nexus between
Towery’s difficult childhood and the crime only as a means
of weighing the evidence, not as a means of discounting it as
a matter of law:

      We independently weigh the mitigating evidence
    against the aggravating circumstances to determine
    whether leniency is called for. . . .

       The trial judge considered evidence of Defen-
    dant’s abusive family background and did not find
    mitigating value in it. Citing a line of Supreme Court
    cases requiring courts to consider family history for
    independent mitigating weight, Defendant calls the
    judge’s finding unconstitutional. Although the judge
    rejected the evidence as a mitigating factor because
    he failed to establish a nexus between his family
    background and his crime, Defendant argues that the
    judge violated the law.

       Defendant misconstrues the Supreme Court cases
    culminating in Penry v. Lynaugh, 492 U.S. 302
    (1989). They hold only that “a sentencer may not be
    precluded from considering, and may not refuse to
    consider, any relevant mitigating evidence offered
    by the defendant as a basis for a sentence less than
    death.” Id. at 318. Having considered family back-
    ground during the penalty phase, the sentencer must
    give the evidence such weight that the sentence
    reflects a “reasoned moral response” to the evidence.
                   TOWERY v. RYAN                         2483
Id. at 319. The sentencer therefore must consider the
defendant’s upbringing if proffered but is not
required to give it significant mitigating weight.
How much weight should be given proffered miti-
gating factors is a matter within the sound discretion
of the sentencing judge.

   We have held that a difficult family background is
not always entitled to great weight as a mitigating
circumstance. State v. Wallace, 160 Ariz. 424, 426-
27, 773 P.2d 983, 985-86 (1989) (“A difficult family
background is a relevant mitigating circumstance if
a defendant can show that something in that back-
ground had an effect or impact on his behavior that
was beyond the defendant’s control.”), cert. denied,
494 U.S. 1047 (1990). We have since reaffirmed that
family background may be a substantial mitigating
circumstance when it is shown to have some connec-
tion with the defendant’s offense-related conduct.

   Defendant has failed to connect his family back-
ground to his criminal conduct. Defendant’s sisters
testified at the sentencing hearing that he was a small
child with dyslexia and a bed-wetting problem and
that he was physically and mentally abused by his
overweight and diabetic mother. One sister related
that his mother forced him to kneel in a box of rice
when he complained that his leg hurt after falling
from a wagon, and that she gagged him with a sock
and bound his hands in the back of the car while on
a family trip. These events, however, occurred when
Defendant was young, years before he robbed and
murdered at the age of 27. They do not prove a loss
of impulse control or explain what caused him to
kill. The trial judge considered this background and
gave it little or no mitigating value. We do not dis-
agree. . . .
2484                   TOWERY v. RYAN
        We have examined the record for mitigating cir-
     cumstances and find the rather sparse evidence
     insufficient to overcome the weight of the aggravat-
     ing circumstances. We therefore affirm the death
     sentence.

Towery I, 920 P.2d at 310-11 (footnotes and some citations
omitted).

C.     Federal Habeas Proceedings

   Following Towery’s unsuccessful appeal to the Arizona
Supreme Court, Daniel Maynard was appointed to represent
Towery in state postconviction relief proceedings. In 2003,
following the denial of state postconviction relief, the federal
district court appointed Maynard to represent Towery in his
federal habeas proceedings. The appointment order provided
for the filing of an amended federal habeas petition, and said
that “[t]he Amended Petition shall include and set forth all
known claims of constitutional error or deprivation entitling
Petitioner to federal habeas relief,” citing Rule 2(c) of the
Rules Governing § 2254 Cases, 28 foll. U.S.C. § 2254. May-
nard filed an amended petition raising eight claims and
numerous sub-claims, but not Towery’s Eddings-Tennard
claim. The district court denied the petition, and we affirmed.
See Towery II, 641 F.3d 300 (9th Cir. 2010), cert. denied, 132
S. Ct. 159 (2011).

D.     Rule 60(b)(6) Motion

   Towery subsequently filed a motion for relief from judg-
ment under Federal Rule of Civil Procedure 60(b)(6), asking
the district court reopen his habeas case and adjudicate his
Eddings-Tennard claim on the merits. Towery argued that
there were grounds to raise this new claim in a Rule 60
motion, because Maynard had abandoned him by failing to
raise the claim earlier. He argued that abandonment was a
proper basis for relief under Rule 60(b)(6), see Lal v. Califor-
                          TOWERY v. RYAN                         2485
nia, 610 F.3d 518, 524 (9th Cir. 2010); Cmty. Dental Servs.
v. Tani, 282 F.3d 1164, 1168-71 (9th Cir. 2002), as well as a
persuasive reason to avoid the statutory bar on second or suc-
cessive habeas petitions.

   The district court denied the motion, citing Gonzalez v.
Crosby, 545 U.S. 524 (2005), for the proposition that “Rule
60(b) may not be used to avoid the prohibition against second
or successive petitions set forth in 28 U.S.C. § 2244(b).”
Order Den. Mot. Relief J., Jan. 9, 2012, at 2; see Gonzalez,
545 U.S. at 531 (“Using Rule 60(b) to present new claims for
relief from a state court’s judgment of conviction — even
claims couched in the language of a true Rule 60(b) motion
— circumvents AEDPA’s requirement that a new claim be
dismissed unless it relies on either a new rule of constitutional
law or newly discovered facts.”).1 According to the district
court, Gonzalez barred Towery’s claim:

         In Gonzalez, the Court explained that an appropri-
      ate Rule 60(b) motion “attacks, not the substance of
      the federal court’s resolution of a claim on the mer-
      its, but some defect in the integrity of the federal
      habeas proceedings.” The Court specifically noted
      that “an attack based on the movant’s own conduct,
      or his habeas counsel’s omissions . . . ordinarily
      does not go to the integrity of the proceedings, but
      in effect asks for a second chance to have the merits
      determined favorably.” . . .

        Here, Petitioner is seeking relief from the judg-
      ment denying his habeas petition based on habeas
      counsel’s omissions. Therefore, under Gonzale[z],
      Petitioner’s Rule 60(b) motion is the equivalent of a
      successive petition, which this Court cannot enter-
  1
   AEDPA refers to the Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, 110 Stat. 1214.
2486                    TOWERY v. RYAN
    tain absent authorization from the Ninth Circuit
    Court of Appeals. See 28 U.S.C. § 2244(b)(3).

Order Den. Mot. Relief J., Jan. 9, 2012, at 3-4 (first alteration
in original) (some citations omitted) (quoting Gonzalez, 545
U.S. at 532 & n.5).

  The district court added that, even assuming abandonment
by habeas counsel could undermine the integrity of habeas
proceedings such that Towery’s Rule 60(b) motion would not
constitute a second or successive petition, Maynard’s conduct
did not constitute abandonment:

    In a case decided prior to the ruling in Gonzalez, the
    Second Circuit denied the petitioner’s request for
    relief under Rule 60(b) based on habeas counsel’s
    performance. Harris v. United States, 367 F.3d 74
    (2d Cir. 2004). The court held that counsel’s failure
    to raise certain claims — a failure which counsel
    himself was willing to swear constituted ineffective
    assistance — did not undermine the integrity of the
    proceedings because counsel’s performance did not
    reach a level of deficiency that could be deemed
    “abandonment” of the petitioner’s case. Id. at 81-82.
    The court then explained that to prove abandonment,
    “a Rule 60(b)(6) movant must show that his lawyer
    agreed to prosecute a habeas petitioner’s case, aban-
    doned it, and consequently deprived the petitioner of
    any opportunity to be heard at all.” Id. at 81.

       Petitioner has not demonstrated that habeas coun-
    sel’s performance descended to a level where Peti-
    tioner was abandoned and deprived of an
    opportunity to be heard. Despite failing to raise a
    Tennard claim, Maynard presented eight substantive
    claims of constitutional error as well as numerous
    distinct allegations of counsel ineffectiveness. He
    also pursued an innocence theory based on previ-
                        TOWERY v. RYAN                       2487
    ously untested crime scene evidence. The failure to
    raise a claim, even a viable one, does not amount to
    abandonment. On this record, the Court finds that
    Maynard’s failure to present the Tennard claim did
    not constitute abandonment or deprive Petitioner of
    any opportunity to be heard concerning the constitu-
    tionality of his conviction and sentence.

Order Den. Mot. Relief J., Jan. 9, 2012, at 4-5.

   The district court denied Towery’s motion, and Towery
timely appealed.

        II.   JURISDICTION AND STANDARD OF REVIEW

   We have jurisdiction under 28 U.S.C. § 1291. “We review
the district court’s denial of a Rule 60(b)(6) motion for an
abuse of discretion.” Delay v. Gordon, 475 F.3d 1039, 1043
(9th Cir. 2007); see also Martella v. Marine Cooks & Stew-
ards Union, 448 F.2d 729, 730 (9th Cir. 1971) (per curiam)
(“60(b) motions are addressed to the sound discretion of the
district court.”). A court abuses its discretion when it fails to
identify and apply the correct legal rule to the relief requested,
or if its application of the correct legal standard was illogical,
implausible or without support in inferences that may be
drawn from the facts in the record. See United States v. Hink-
son, 585 F.3d 1247, 1262-63 (9th Cir. 2009) (en banc). In
addition, relief under Rule 60(b)(6) requires the moving party
to make a showing of “extraordinary circumstances.” Gonza-
lez, 545 U.S. at 535. “Such circumstances will rarely occur in
the habeas context,” and “Rule 60(b) proceedings are subject
to only limited and deferential appellate review.” Id.

                       III.   DISCUSSION

  Towery argues that there were extraordinary circumstances
here because the statutory bar on second or successive habeas
petitions, 28 U.S.C. § 2244(b), should be read to include an
2488                        TOWERY v. RYAN
equitable exception for attorney abandonment. He relies on
two cases construing abandonment as a basis for relief from
two other procedural bars governing federal habeas proceed-
ings — Holland v. Florida, 130 S. Ct. 2549, 2563-64 (2010),
holding that habeas counsel’s professional misconduct,
including abandonment, can “amount to egregious behavior
and create an extraordinary circumstance that warrants equita-
ble tolling,” and Maples v. Thomas, 132 S. Ct. 912, 922-27
(2012), holding that attorney abandonment can constitute
“cause” for excusing a procedural default. He contends that a
similar exception should be read into the second-or-
successive-petition bar and that Maynard abandoned him by
failing to present his fully exhausted Eddings-Tennard claim
in his amended federal habeas petition. According to Towery,
Maynard “breached the duty of loyalty and thereby voided the
agency relationship, thereby causing the abandonment that
Mr. Towery contends should allow him to raise the Tennard
issue in a motion under Rule 60(b)(6) unfettered by the
second-or-successive-petition bar.” He says that “failing to
raise a plainly meritorious ground for avoiding the death sen-
tence” was inconsistent with the duty of loyalty.2

  2
    Before AEDPA imposed the statutory bar, a petitioner’s ability to file
a second or successive petition was governed by the abuse of the writ doc-
trine, under which a court could consider a second or subsequent habeas
application when the petitioner showed cause and prejudice or a funda-
mental miscarriage of justice. See McCleskey v. Zant, 499 U.S. 467, 493-
94 (1991). The parties disagree over whether the cause and prejudice stan-
dard survives AEDPA. Compare United States v. Lopez, 577 F.3d 1053,
1063 n.8 (9th Cir. 2009) (holding that “the meaning of ‘second or succes-
sive’ is informed by the abuse-of-the-writ doctrine” (citing Panetti v.
Quarterman, 551 U.S. 930 (2007))), with United States v. Roberson, 194
F.3d 408, 411 (3d Cir. 1999) (“AEDPA, however, replaced the abuse-of-
the writ doctrine articulated in McCleskey.”), and Burris v. Parke, 95 F.3d
465, 469 (7th Cir. 1996) (en banc) (“The doctrine of abuse of the writ is
defunct.”).
                       TOWERY v. RYAN                      2489
A.   Abandonment

  We need not decide whether there is an attorney abandon-
ment exception to the statutory bar on second or successive
petitions, because we conclude that Towery was not aban-
doned by counsel in this case.

   [1] A federal habeas petitioner — who as such does not
have a Sixth Amendment right to counsel — is ordinarily
bound by his attorney’s negligence, because the attorney and
the client have an agency relationship under which the princi-
pal is bound by the actions of the agent. See Coleman v.
Thompson, 501 U.S. 722, 753 (1991) (“Attorney ignorance or
inadvertence is not ‘cause’ [for excusing procedural default]
because the attorney is the petitioner’s agent when acting, or
failing to act, in furtherance of the litigation, and the peti-
tioner must ‘bear the risk of attorney error.’ ” (quoting Mur-
ray v. Carrier, 477 U.S. 478, 488 (1986))); see also Maples,
132 S. Ct. at 922 (“Negligence on the part of a prisoner’s
postconviction attorney does not qualify as ‘cause’ . . .
because the attorney is the prisoner’s agent, and under ‘well-
settled principles of agency law,’ the principal bears the risk
of negligent conduct on the part of his agent.” (quoting Cole-
man, 501 U.S. at 753-54)); cf. Holland, 130 S. Ct. at 2564
(holding that “a ‘garden variety claim’ of attorney negli-
gence” ”does not warrant equitable tolling” of the one-year
statute of limitations governing federal habeas petitions (quot-
ing Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96
(1990))); Gonzalez, 545 U.S. at 532 n.5 (observing that a
habeas petitioner’s Rule 60 motion “based on the movant’s
own conduct, or his habeas counsel’s omissions, . . . ordinar-
ily does not go to the integrity of the proceedings,” and thus
is subject to the bar on second or successive habeas petitions).

  [2] An attorney who “abandons his client without notice,”
however, “sever[s] the principal-agent relationship” and “no
longer acts, or fails to act, as the client’s representative.”
Maples, 132 S. Ct. at 922-23. “His acts or omissions therefore
2490                     TOWERY v. RYAN
‘cannot fairly be attributed to [the client].’ ” Id. at 923 (alter-
ation in original) (quoting Coleman, 501 U.S. at 753).

   Towery relies on these principles here. He points out, cor-
rectly, that Maynard owed him a duty of loyalty. See Webb v.
Gittlen, 174 P.3d 275, 279 (Ariz. 2008) (“Attorneys are fidu-
ciaries with duties of loyalty, care, and obedience, whose rela-
tionship with the client must be one of ‘utmost trust.’ ”
(quoting In re Piatt, 951 P.2d 889, 891 (Ariz. 1997))); In re
Estate of Shano, 869 P.2d 1203, 1210 (Ariz. Ct. App. 1993)
(“A lawyer’s overriding duty of loyalty to a client is a basic
tenet of the attorney-client relationship. Inherent in this prin-
ciple is the concept that no other interest or consideration
should be permitted to interfere with the lawyer’s loyalty to
his client.”); Arizona Rules of Professional Conduct R. 1.7;
Restatement (Third) of Law Governing Lawyers § 16 (2000).

   Towery is also correct that, under general agency princi-
ples, breach of the duty of loyalty can terminate an agency
relationship. See State v. DiGiulio, 835 P.2d 488, 492 (Ariz.
Ct. App. 1992) (“Violating the duty of loyalty, or failing to
disclose adverse interests, voids the agency relationship.”);
Restatement (Second) of Agency § 112 (1958) (“Unless oth-
erwise agreed, the authority of an agent terminates if, without
knowledge of the principal, he acquires adverse interests or if
he is otherwise guilty of a serious breach of loyalty to the
principal.”).

   [3] Towery, however, has not shown severance of his
attorney-client relationship with Maynard. First, Towery has
not shown that Maynard committed a “serious breach of loy-
alty.” Towery does not argue, and the record does not suggest,
that Maynard permitted any interest or consideration to inter-
fere with his loyalty to Towery. Towery also has presented no
authority for the proposition that counsel’s failure to raise a
colorable habeas claim amounts to a serious breach of the
duty of loyalty that severs the attorney-client agency relation-
ship. We are not aware of any such authority.
                        TOWERY v. RYAN                      2491
   [4] Second, Towery also has not shown abandonment.
“Withdrawal, whether proper or improper, terminates the law-
yer’s authority to act for the client,” and “[t]he client is not
bound by acts of a lawyer who refuses to represent the client.”
Restatement (Third) of Law Governing Lawyers § 31 cmt. f
(2000) (citing Restatement (Second) of Agency § 118 (1958)
(“Authority terminates if the principal or the agent manifests
to the other dissent to its continuance.”)); see also Maples,
132 S. Ct. at 922-23. Here, however, Maynard did not refuse
to represent Towery or renounce the attorney-client relation-
ship. On the contrary, he diligently pursued habeas relief on
Towery’s behalf, although omitting a colorable constitutional
claim from Towery’s amended petition.

   Towery’s attempts to compare his case to Holland and
Maples are therefore unpersuasive. The issue in Holland was
whether the petitioner was entitled to equitable tolling. A peti-
tioner is entitled to equitable tolling only “if he shows ‘(1)
that he has been pursuing his rights diligently, and (2) that
some extraordinary circumstance stood in his way’ and pre-
vented timely filing.” Holland, 130 S. Ct. at 2562 (quoting
Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). The Court
held that, although garden variety attorney negligence is not
an extraordinary circumstance, “professional misconduct . . .
could . . . amount to egregious behavior and create an extraor-
dinary circumstance that warrants equitable tolling.” Id. at
2563.

   The Court then found the extraordinary circumstance
requirement was likely satisfied in the case before it. Coun-
sel’s failure to file the petitioner’s petition on time and igno-
rance of the filing deadline “suggest[ed] simple negligence.”
Id. at 2564. But counsel’s failures went much further, violat-
ing “fundamental canons of professional responsibility”
requiring attorneys to “perform reasonably competent legal
work, to communicate with their clients, to implement clients’
reasonable requests, to keep their clients informed of key
developments in their cases, and never to abandon a client.”
2492                    TOWERY v. RYAN
Id. Counsel’s failures also caused the petitioner to lose “what
was likely his single opportunity for federal habeas review of
the lawfulness of his imprisonment and of his death sen-
tence.” Id. at 2565. On that record, the Court concluded that
counsel’s failures were likely sufficient to establish the
extraordinary circumstance prong of equitable tolling. See id.
at 2564-65; see also id. at 2568 (Alito, J., concurring)
(“Common sense dictates that a litigant cannot be held con-
structively responsible for the conduct of an attorney who is
not operating as his agent in any meaningful sense of that
word.”).

   In Maples, the issue was whether counsel’s abandonment
could serve as cause for lifting the bar on procedural default.
See Maples, 132 S. Ct. at 922. Cause exists where something
external to the petitioner, something that cannot fairly be attri-
buted to him, impeded his efforts to comply with the state’s
procedural rule. See id. Negligence on the part of a petition-
er’s postconviction attorney does not qualify as cause,
because the attorney is the petitioner’s agent, and the principal
bears the risk of negligent conduct on the part of his agent.
See id. When an attorney abandons his client without notice,
however, the principal-agent relationship is severed, and the
attorney’s acts or omissions can no longer be fairly be attri-
buted to the client. See id. at 922-23.

   In Maples, the standard for abandonment was satisfied. The
petitioner’s pro bono counsel, two Sullivan & Cromwell attor-
neys, left Sullivan & Cromwell’s employ months before the
state procedural default occurred, and no other lawyer —
local counsel or other Sullivan & Cromwell attorneys — was
serving as the petitioner’s agent in any meaningful sense of
the word. See id. at 924-27. As a result, the petitioner was
“left without any functioning attorney of record.” Id. at 927.

  Towery’s case does not compare to Holland and Maples.
At most, Towery alleges that Maynard was negligent in fail-
ing to raise a colorable Eddings-Tennard claim in Towery’s
                       TOWERY v. RYAN                     2493
amended federal habeas petition. In contrast to Holland, how-
ever, Towery makes no claim that Maynard performed incom-
petent legal work, failed to communicate with him, refused to
implement his reasonable requests or failed to keep him
informed of key developments in his case. Nor, in contrast to
Maples, did Maynard cease serving as Towery’s agent in any
meaningful sense of that word or leave Towery without any
functioning attorney of record. Towery’s claim of abandon-
ment is therefore unpersuasive.

   [5] Furthermore, as the district court noted, Maynard pres-
ented eight substantive claims of constitutional error as well
as numerous distinct allegations of counsel ineffectiveness.
He also pursued an innocence theory based on previously
untested crime scene evidence. Order Den. Mot. Relief J., Jan.
9, 2012, at 4-5. Consequently, the court found that “[o]n this
record, . . . Maynard’s failure to present the Tennard claim
did not constitute abandonment or deprive Petitioner of any
opportunity to be heard concerning the constitutionality of his
conviction.” Id. at 5. Even if the district court’s finding
regarding abandonment was incorrect, it was not “illogical,
implausible, or without support in inferences that may be
drawn from the facts in the record.” Hinkson, 585 F.3d at
1263.

B.   Strength of the Eddings Claim

  Our conclusion is reinforced when we consider Towery’s
Eddings-Tennard claim applying AEDPA’s governing stan-
dards.

   Towery’s federal habeas petition is governed by AEDPA.
See Towery II, 641 F.3d at 306. Under AEDPA, an applica-
tion for a writ of habeas corpus may not be granted unless the
last reasoned state court decision adjudicating the claim on
the merits was “contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined
by the Supreme Court of the United States,” or “was based on
2494                        TOWERY v. RYAN
an unreasonable determination of the facts in light of the evi-
dence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d).

   Towery relies exclusively on the first of these prongs, argu-
ing that the decisions of the Arizona courts were “contrary to”
Supreme Court precedent in Lockett, Eddings and Penry. A
state court decision is “contrary to” federal law if the court
either “arrives at a conclusion opposite to that reached by [the
Supreme] Court on a question of law,” or arrives at a different
result on facts that are “materially indistinguishable from a
relevant Supreme Court precedent.” Williams v. Taylor, 529
U.S. 362, 405, 408 (2000). “We review the state court’s last
reasoned decision.” Crittenden v. Ayers, 624 F.3d 943, 950
(9th Cir. 2010). Here, the last reasoned decision addressing
Towery’s Eddings-Tennard claim is the decision of the Ari-
zona Supreme Court affirming Towery’s conviction and sen-
tence on direct review.3

   The state supreme court’s decision is not contrary to
Supreme Court precedent. The Arizona Supreme Court recog-
nized that “a sentencer may not be precluded from consider-
ing, and may not refuse to consider, any relevant mitigating
evidence offered by the defendant as a basis for a sentence
less than death.” Towery I, 920 P.2d at 311 (quoting Penry,
492 U.S. at 318) (internal quotation marks omitted). It recog-
   3
     Towery suggests we review the decisions of the sentencing court and
the state supreme court together. “When more than one state court has
adjudicated a claim, we analyze the last reasoned decision.” Barker v.
Fleming, 423 F.3d 1085, 1091 (9th Cir. 2005). The AEDPA inquiry
applies “to a single state court decision, not to some amalgamation of mul-
tiple state court decisions.” Id. at 1093. We have considered more than one
decision when “the last reasoned decision adopted or substantially incor-
porated the reasoning from a previous decision and, as a result, it was rea-
sonable for the reviewing court to look at both decisions to fully ascertain
the reasoning of the last decision.” Id. Our focus here is on the indepen-
dent review conducted by the state supreme court in the last reasoned
state-court decision.
                        TOWERY v. RYAN                       2495
nized that, “[h]aving considered family background during the
penalty phase, the sentencer must give the evidence such
weight that the sentence reflects a ‘reasoned moral response’
to the evidence.” Id. (quoting Penry, 492 U.S. at 319). It also
recognized that “[t]he sentencer therefore must consider the
defendant’s upbringing if proffered but is not required to give
it significant mitigating weight. How much weight should be
given proffered mitigating factors is a matter within the sound
discretion of the sentencing judge.” Id. These were all correct
statements of the law.

   The supreme court also said that “a difficult family back-
ground is not always entitled to great weight as a mitigating
circumstance”; that “family background may be a substantial
mitigating circumstance when it is shown to have some con-
nection with the defendant’s offense-related conduct”; and
that where the defendant fails to connect his family back-
ground to his criminal conduct, a trial judge could give it little
or no weight or value. Id. These statements too were not con-
trary to Supreme Court precedent. See Schad v. Ryan, ___
F.3d ____, No. 07-99005, 2011 WL 5433763, at *14 (9th Cir.
Nov. 10, 2011) (per curiam) (“The United States Supreme
Court has said that the use of the nexus test [to assess the
quality and strength of the mitigation evidence] is not uncon-
stitutional because state courts are free to assess the weight to
be given to particular mitigating evidence.” (citing Eddings,
455 U.S. at 114-15)), petition for reh’g en banc filed (Nov.
23, 2011).

  [6] The supreme court also “independently weigh[ed] the
mitigating evidence against the aggravating circumstances to
determine whether leniency [wa]s called for.” Towery I, 290
P.2d at 310. As part of that review, the court considered
whether evidence of Towery’s difficult childhood should be
given substantial weight. See id. at 311. Agreeing with the
sentencing court, it accorded this evidence “little or no miti-
gating value” because Towery “failed to connect his family
background to his criminal conduct.” Id. The evidence was
2496                         TOWERY v. RYAN
entitled to little or no weight because it did “not prove a loss
of impulse control or explain what caused him to kill.” Id.
These statements too were not contrary to Supreme Court prece-
dent.4

   One could question the wisdom of the Arizona Supreme
Court’s decision to accord Towery’s evidence little or no
weight. See Lambright v. Schriro, 490 F.3d 1103, 1115 (9th
Cir. 2007) (per curiam) (explaining that “evidence relating to
life circumstances with no causal relationship to the crime,”
such as “a defendant’s disadvantaged background, emotional
and mental problems, and adverse history, . . . might cause a
sentencer to determine that a life sentence, rather than death
at the hands of the state, is the appropriate punishment for the
particular defendant”); cf. Smith v. Texas, 543 U.S. 37, 45
(2004) (per curiam) (holding that petitioner’s evidence of a
troubled childhood “was relevant for mitigation purposes”
notwithstanding the petitioner’s failure to establish a nexus
between his background and his crime); Tennard, 542 U.S. at
287 (“[W]e cannot countenance the suggestion that low IQ
evidence is not relevant mitigating evidence . . . unless the
defendant also establishes a nexus to the crime.”).

   [7] However, the court’s reasoned and individualized deci-
sion to give Towery’s evidence little or no weight was not
contrary to Supreme Court precedent. See Eddings, 455 U.S.
at 114-15 (“The sentencer, and the Court of Criminal Appeals
on review, may determine the weight to be given relevant mit-
igating evidence.”); Schad, 2011 WL 5433763, at *14 (“The
United States Supreme Court has said that the use of the
  4
    Towery does not argue that the state supreme court’s finding that the
sentencing court used a nexus test as a weighing mechanism rather than
as a screening mechanism was an “unreasonable determination of the
facts” under 28 U.S.C. § 2254(d)(2). See Lopez v. Schriro, 491 F.3d 1029,
1037-38 & n.2 (9th Cir. 2007) (treating the state supreme court’s determi-
nation of the sentencing court’s actions as a question of historical fact sub-
ject to review for objective unreasonableness under § 2254(d)(2)). We
therefore do not reach that issue.
                             TOWERY v. RYAN                             2497
nexus test [in assessing the quality and strength of the mitiga-
tion evidence] is not unconstitutional because state courts are
free to assess the weight to be given to particular mitigating
evidence”). The record supports the conclusion that the Ari-
zona Supreme Court gave Towery’s difficult childhood little
or no weight as a matter of fact, after giving individualized
consideration to the evidence, rather than treating the evi-
dence as irrelevant or nonmitigating as a matter of law.5

   Towery points out that the Arizona Supreme Court in its
Towery decision referred to State v. Wallace, 773 P.2d 983,
985-86 (Ariz. 1989), a decision we have deemed constitution-
ally suspect, see Schad, 2011 WL 5433763, at *13. Towery
also points to the Arizona court’s subsequent interpretation of
Towery, see State v Hoskins, 14 P.3d 997, 1021-22 (Ariz.
2000), that suggests the court may have cited Towery as sup-
porting an analysis now constitutionally infirm. But this does
not require us to hold the Arizona court committed constitu-
tional error in Towery itself. The Arizona court’s opinion as
a whole indicates the court understood Supreme Court prece-
dent and applied it correctly. Our review must be of the record
in Towery itself, rather than the state supreme court’s subse-
quent interpretations of Towery. See Lopez v. Ryan, 630 F.3d
1198, 1203 (9th Cir. 2011) (explaining that we review “the
record,” to determine whether “the state court applied the
wrong standard,” and we “cannot assume the courts violated
   5
     Because we conclude that Towery’s Eddings-Tennard claim would not
satisfy § 2254(d), we do not address the constitutional merits of the claim.
See Frantz v. Hazey, 533 F.3d 724, 736-37 (9th Cir. 2008) (en banc) (dis-
cussing the relationship between the AEDPA analysis under § 2254(d)(1)
and the analysis of the constitutional claim on the merits). We also do not
address whether, if there was constitutional error by the sentencing court,
the supreme court’s independent review cured it. See Richmond v. Lewis,
506 U.S. 40, 49 (1992) (holding that a state appellate court can cure a sen-
tencing error in a capital case when “the state appellate court . . . actually
perform[s] a new sentencing calculus”); Clemons v. Mississippi, 494 U.S.
738, 741, 750-51 (1990). The state does not invoke the cure doctrine or
argue that the supreme court performed a new sentencing calculus here.
2498                    TOWERY v. RYAN
. . . constitutional mandates” otherwise (alteration in original)
(emphasis added) (internal quotation marks omitted)). Con-
sidering Towery itself, we conclude that it was not contrary to
Supreme Court precedent — a conclusion we have noted
before. See id. at 1203-04 & n.4 (citing Towery as a decision
in which the Arizona Supreme Court “properly looked to
causal nexus only as a factor in determining the weight or sig-
nificance of mitigating evidence”). Even if subsequent Ari-
zona Supreme Court interpretations of Towery were relevant
to our analysis, Arizona’s case law in this regard is conflict-
ing. See State v. Sansing, 26 P.3d 1118, 1129 (Ariz. 2001)
(citing Towery for the proposition that the “sentencer there-
fore must consider the defendant’s upbringing if proffered but
is not required to give it significant mitigating weight.”
(emphasis added) (quoting Towery, 290 P.2d at 311) (internal
quotation marks omitted)), judgment vacated on other
grounds by Sansing v. Arizona, 536 U.S. 954 (2002). Indeed,
Towery’s counsel conceded at oral argument that we should
not base our analysis on this conflicting Arizona case law, but
should instead confine our review to the record of Towery.

   [8] We conclude that the district court applied the correct
legal rule for the relief requested on this claim, and the court
did not make an “illogical[ or] implausible” determination
when it concluded that Maynard’s actions did not amount to
an extraordinary circumstance warranting relief under Rule
60(b)(6). Hinkson, 585 F.3d at 1262-63; see also Gonzalez,
545 U.S. at 535. At most, Towery alleges a claim of negli-
gence, which falls far short of a claim of abandonment. Tow-
ery was neither subjected to “egregious” professional
misconduct, Holland, 130 S. Ct. at 2563-64, nor “left without
any functioning attorney of record,” Maples, 132 S. Ct. at
927.

                      IV.    CONCLUSION

  [9] In sum, even assuming attorney abandonment could
constitute an exception to the statutory bar on second or suc-
                       TOWERY v. RYAN                     2499
cessive habeas petitions, Towery has not shown that he was
abandoned in this case. Nor has he shown a serious breach of
loyalty that might have severed his agency relationship with
counsel. The district court therefore properly treated Towery’s
Rule 60 motion as a second or successive petition and did not
abuse its discretion by denying the motion. See 28 U.S.C.
§ 2244(b)(2), (b)(3)(A).

  AFFIRMED.

  Towery’s emergency motion for a stay of execution, filed
February 24, 2012, is premised on the merits of his Rule
60(b)(6) motion. Given our affirmance of the denial of the
Rule 60(b)(6) motion, Towery’s emergency motion is hereby
DENIED.